DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 7-16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.


Regarding claim 7, the disclosure lacks a sufficient written description of:
a) an external radiation source (“a radioactive source configured to emit gamma ray photons in certain directions toward a sample”) combined with a sample that is imaged;
b) a collimator having randomly distributed materials within a medium through which gamma rays from the sample pass at different angles; and
c) a compressive sensing reconstruction hardware capable of reconstructing the gamma rays from the sample into an image.

With respect to part (a), there appears to be two general embodiments disclosed:  1) breast imaging where the radiation source is a radioactive material injected into the patient (Figs.3A and 3B), and 2) a calibration arrangement where there is an external point source and no object between the point source and the detector + random absorber/scatterer combination (Figs.3C and 4, also see pars.0035 and 0038-0041, for populating the matrix Φ in the inverse problem formulated in Fig.5).  There does not appear to be a disclosed embodiment where there is both an external radiation source and an object while the detector is acquiring image data, nor does there appear to be a reconstruction algorithm disclosed for generating an image with the claimed configuration.  Therefore, the specification does not contain a sufficient description of the claimed invention to reasonably convey to the skilled artisan that Applicants had possession of the claimed invention.

With respect to part (b), the specification specifically states, repeatedly, that the random absorber/scatterer is used in lieu of a collimator in order to dramatically improve the detection efficiency of prior nuclear imaging methods that use a collimator (see par.0034).  Particularly in par.0037, the specification states that the random absorber/scatterer enables the gamma camera to “collect gamma rays 311, 312, 313 from all relevant angles, rather than only gamma rays traveling perpendicular [to the] detector, as in the case of the PHC.”  Further, dependent claim 12 states that the detector is “structured to collect the gamma rays from the sample at all relevant angles.”  This is physically impossible if a collimator is present.  Further still, the random scatterer/absorber is not disclosed or described as a collimator, nor is it illustrated as such.  Therefore, the specification does not contain a sufficient description of the claimed invention to reasonably convey to the skilled artisan that Applicants had possession of the claimed invention.

With respect to part (c), the disclosed inverse problem (Fig.5) does not appear to be configured to handle a situation with an external radiation source and a detector collimator.  The equation is set up with the matrix Φ being populated with image data corresponding to a radiation point source as it is imaged at multiple locations within the reconstruction volume (Figs.3C and 4), where the only object between the point source and the detector is the random absorber/scatterer (no collimator).  This is specifically for reconstructing an image X of the breast based on collecting all of the transmitted and scattered gamma rays as possible (pars.0038-0041).  There is no description of any modification to the reconstruction algorithm, whether the inverse problem (Fig.5) or the reconstruction path (Eq.1), to enable the algorithm to reconstruct an image from data obtained in the manner claimed in claim 7.  Therefore, the specification does not contain a sufficient description of the claimed invention to reasonably convey to the skilled artisan that Applicants had possession of the claimed invention.

Claim 12 is rejected under this paragraph for incorporating the unsupported subject matter of parent claim 7.  The claim is additionally rejected under this paragraph because there is no written description for the combination of the detector being “structured to collect the gamma rays from the sample at all relevant angles” in the presence of a collimator, as required by parent claim 7.  Paragraph [0036] specifically states that the substitution of the random absorber/scatterer for a collimator is what enables the detector to “detect gamma rays 311, 312, 313 at all relevant angles, unlike the PHC collimator.”  Further, par.0019 makes it clear that one of the advantages of the invention is that the detector remains stationary, with no moving parts.  Therefore, the specification does not contain a sufficient description of the claimed invention to reasonably convey to the skilled artisan that Applicants had possession of the claimed invention.

Claim 14 is rejected under this paragraph for incorporating the unsupported subject matter of parent claim 7.  The claim is additionally rejected under this paragraph because the disclosure lacks sufficient written description for a second radiation source.  Specifically, parent claim 7 recites “a radioactive source configured to emit gamma ray photons in certain directions toward a sample”, and claim 14 recites “a radioactive point source structured to move through a predetermined image grid in front of the collimator.”  There’s no description or drawing of such a combination of features.  Therefore, the specification does not contain a sufficient description of the claimed invention to reasonably convey to the skilled artisan that Applicants had possession of the claimed invention.

Claims 8-11, 13, 15 and 16 are rejected under this paragraph for incorporating the unsupported subject matter of their respective parent claims.
Claims 7-16 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Regarding claim 7, the claim limitation “a compressive sensing reconstruction hardware configured to perform a compressive sensing algorithm to reconstruct the gamma rays from the sample as an image” is not enabled.
As disclosed, the compressive sensing reconstruction assumes that the gamma rays being detected by the detector (matrix Y, Fig.5) are originating within an object (gamma rays emitted from injected radioactive material within the breast) and that have passed through the random absorber/scatterer, and where the gamma rays are incident on the detector over an essentially unrestricted range of angles (no collimator) (see pars.0019, 0034-0041, and 0046).  In particular, the matrix Φ is populated with image data corresponding to a radioactive point source with the random absorber/scatterer, and without an object or a collimator.  The matrix Ψ is a discrete cosine transform, based on an assumption of a sparsity of image data necessary for a full reconstruction of the image X (Fig.5).
By contrast, as claimed, there is an external radiation source (“a radioactive source configured to emit gamma ray photons in certain directions toward a sample”) and a collimator.  Therefore, the reconstruction algorithm, as disclosed, does not appear to be compatible with the claimed arrangement.
Since the overall invention does appear to be wholly new (see the Reasons for Allowance with respect to claim 1 below), then the skilled artisan would not be able to readily adapt Applicants’ algorithm, which reconstructs an image from a distributed source internal to the breast and no detector collimator, to being able to reconstruct an image based on a source external to an object and a detector collimator, all without undue experimentation.  Therefore, one of ordinary skill in the art would not be able to make and/or use the invention as claimed.

With respect to claim 12, the claim is not enabled insofar as one of ordinary skill in the art would not be able to structure a radiation detector “to collect the gamma rays from the sample at all relevant angles” due to the presence of the collimator required by parent claim 7.  In particular, par.0036 specifies that the detector collects gamma rays “at all relevant angles” specifically because there is no collimator.  Therefore, one of ordinary skill in the art would not be able to make and/or use the invention as claimed.

With respect to claim 14, the claim requires a second radiation source.  One of ordinary skill would not know what to do, since the specification does not address the use of an external radiation source and an additional radiation point source for collecting image data or generating an image.

Claims 8-11, 13, 15 and 16 are rejected under this paragraph for incorporating the unsupported subject matter of their respective parent claims.




Claim 7 is rejected under 35 U.S.C. 112(a) as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a detector, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7-16 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 7, the combination of features does not make sense for generally the same reasons as outlined in the above 112(a) rejections.  In particular, the claimed “compressive sensing reconstruction hardware” disclosed does not include the ability to reconstruct an image from a radiation source external to an object that is being imaged, nor does it include a collimator.  The inventive image reconstruction of the disclosed invention is predicated on the substitution of the random absorber/scatterer for a collimator, in combination with a stationary detector, an internal radiation source (injected radioactive material), and a known matrix of image data without the object in the detection path (pars.0019 and 0046).  As such, the meets and bounds of the claim cannot be ascertained in light of the specification.


Claim 8 is further rejected under this paragraph because the phrase “due to the steel ball bearings” lacks antecedent basis.

Claim 12 is further rejected under this paragraph because the claim conflicts with parent claim 7.  In particular, the detector is not capable of being “structured to detect gamma rays from the sample at all relevant angles” due to the presence of the collimator in parent claim 7.

Claims 9-11 and 13-16 are rejected under this paragraph for incorporating the indefinite subject matter of their respective parent claims, and further for failing to remedy any of the noted deficiencies.

Claim 19 is indefinite because the limitation lacks venue.  Parent claim 17 is directed to a device that is incapable of performing imaging.  It neither detects radiation, nor does it reconstruct image data from detected radiation.  There is no detector nor reconstruction device claimed.  As such, it is unclear what structure is meant to perform the recited imaging.







Allowable Subject Matter
Claims 1-6 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art teaches various aspects of the claimed invention, including US patent documents to Nakamura (see attached PTO-892), which disclose a gamma detector having arrays of absorbing scintillator elements 12 and scattering scintillator elements 14 that may be randomly arranged (par.0063 of the pre-grant publication), where the scattering events and absorption events are detected by detectors 17 and 18, respectively (Figs.4-7).
However, the prior art neither teaches nor reasonably suggests an imaging system having:
a) a compressive sensing absorber including a set of materials distributed in a medium to exhibit a random pattern of partial gamma ray absorption over different positions of the set of materials such that gamma ray emission from a breast traveling through the absorber is partially absorbed and is partially scattered by the random pattern to produce an output gamma ray radiation pattern having gamma rays in a range of different directions;
b) a gamma imaging device positioned relative to the absorber to collect gamma rays from the output gamma ray radiation pattern produced by the absorber to convert the collected gamma rays emitted from the breast into imaging signals representing an image of the breast; and
c) an imaging processing device coupled to receive image information of the imaging signals from the gamma imaging device and configured to reconstruct images in 2D or 3D based on a spatial distribution of the collected gamma rays from the breast, as required by the combination as claimed.
Claims 2-6 are allowed by virtue of their dependence upon claim 1.
Regarding claim 17, the prior art teaches some aspects of the claimed invention, including Carr (US 4,286,168) disclosing a regular pattern of steel ball bearings in a gamma-transparent medium placed in a case that is configured to be attached to a gamma detector, where the ball bearings are necessarily arranged in a non-random order for the corresponding calibration technique, which relies on the regular distribution of the ball bearings; and Harrison (US 3,348,319) which teaches a set of gamma-opaque particles 11-16 (lead) in gamma-transparent medium 10, where the particles 11-16 are arranged in a predetermined random pattern (col.3, lines 11-15).
However, the prior art neither teaches nor reasonably suggests a device, including:
a) a set of particles distributed with a predetermined random pattern in a medium such that gamma rays traveling through the medium are partially absorbed and scattered by the set of particles; and
b) a case configured to contain the medium and the set of particles and formed of a material that is transparent to gamma-ray radiation, where the case is configured to be attached to a gamma camera, as required by the combination as claimed.

Claims 18-20 are allowed by virtue of their dependence upon claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US patent documents to Li (see attached PTO-892) teach the practice of coded aperture imaging where the pattern of blocked pixels may be random (Fig.6B); Wang, et al. (see citation C34 in IDS filed 10/22/2020) teaches the practice of compression sensing using discrete cosine transforms for reconstructing sparse datasets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884